Order entered May 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01375-CR
                                      No. 05-18-01376-CR

                        CLEVELAND ELIJAH POWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F12-24262-U & F16-54139-U

                                            ORDER
       Before the Court is appellant’s May 5, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before June 5, 2019.

Appellant is cautioned that the failure to file a brief by that date may result in the appeals being

abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).




                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE